           Case 1:19-cv-08359-VEC Document 85 Filed 05/24/21 Page 1 of 2




                                                                              JEFFREY L. KESSLER
                                                                      Partner & Co-Executive Chairman
                                                                                       (212) 294-4968
                                                                                JKessler@winston.com
May 24, 2021

VIA ECF

The Honorable Valerie E. Caproni
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 240
New York, NY 10007

       Re: Relevent Sports, LLC v. Fédération Internationale de Football Association and
       United States Soccer Federation, Inc., No. 19-cv-08359 (VEC)

Dear Judge Caproni:

        I write as counsel for Plaintiff Relevent Sports, LLC (“Relevent”), pursuant to Rule 2(C)
of Your Honor’s Individual Practices in Civil Cases, to request an adjournment of the in-person
oral argument scheduled by this Court for June 10, 2021 at 10:30am. See ECF No. 84. I am
scheduled to be traveling in California the week of June 7, 2021 and would be unable to attend the
proceeding.

       We have conferred with counsel for Defendants United States Soccer Federation and
Fédération Internationale de Football Association, who consent to this request. We have also
confirmed that all parties are available the following days during the week of June 14, 2021, should
the Court be able to accommodate the argument on an alternative date:

       x    June 14, 2021
       x    June 15, 2021 (before 5pm)
       x    June 16, 2021
       x    June 18, 2021

       Neither party has previously requested an adjournment of this argument. We appreciate
the Court’s consideration of this request.
        Case 1:19-cv-08359-VEC Document 85 Filed 05/24/21 Page 2 of 2

                                                                     May 24, 2021
                                                                           Page 2



                                                  Respectfully submitted,
                                                     /s/ Jeffrey L. Kessler
                                                     Jeffrey L. Kessler
                                                     WINSTON & STRAWN LLP
                                                     200 Park Avenue
                                                     New York, NY 10166
                                                     (212) 294-6700
                                                     JKessler@winston.com

                                                  Counsel for Relevent Sports, LLC

cc:   Counsel for All Parties (via ECF)




                                          2
